 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   JOSEPH STIERS,                            )
                                               )
 8                     Plaintiff,              )                  Case No. 2:18-cv-01042-RFB-CWH
                                               )
 9   vs.                                       )                  ORDER
                                               )
10   CAESARS ENTERTAINMENT CORPORATION, )
     et al.,                                   )
11                                             )
                       Defendants.             )
12   __________________________________________)
13          On February 1, 2019, the court approved the parties’ stipulation to extend defendants’
14   deadline for responding to plaintiff’s pending motion to amend the complaint (ECF No. 18) to
15   February 15, 2018. (Order (ECF No. 20).) The parties represented there was good cause for the
16   extension because they were in the process of finalizing a settlement agreement. Defendants have
17   not responded to the motion to amend or requested a further extension of the court-ordered
18   deadline. Nor has there been any other activity in the case. In light of these circumstances, the
19   parties must meet and confer and file a joint status report by March 12, 2019.
20          IT IS SO ORDERED.
21
22          DATED: February 26, 2019
23
24                                                 ______________________________________
                                                   C.W. Hoffman, Jr.
25                                                 United States Magistrate Judge
26
27
28
